DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/22 is being considered by the examiner.

				Claim Status
Claims 1-5 and 11-29 are pending and are examined. Claims 6-10 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the limitation “the first portion of the septum at least partially surrounds a portion of a cap when the septum is coupled to the cap, the cap to be coupled to a container” is unclear and indefinite. In this limitation, the applicant is referring to claimed features (portions of the septum) to unclaimed features (cap). Please positively recite the cap and specify the arrangement of the septum and the first portion and the second portion.
Claims 22 and 23 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 11 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Martha (US Patent 4,545,497).

Regarding Claim 11, Martha teaches a septum comprising: a first portion having a first height and a projection; and a second portion having a second height, the second height less than the first height, the first portion at least partially surrounding the second portion, the second portion including: a first surface; a second surface; and a plurality of parallel recesses formed in the second surface and extending toward the first surface, the first surface and the second surface beneath the projection (Referring again to FIG. 1, the upper portion 1 of the cap 10 is of generally tubular construction with a closed bottom that forms a piercable septum 2 which encompasses the entire inner diameter of the upper portion. Included as part of the septum are six grooves 7 which radiate from the center of the septum like the spokes of a wheel offset by 60.degree. from one another (see also FIG. 4). See Col. 3, lines 46-52).

Allowable Subject Matter
Claims 1-5, 11-18, and 21-29 are allowed.

Claims 1-5, 12-18, and 21-29 are objected to as being dependent upon a rejected base claim and claims 21-23 are rejected under 112b, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and clarifying any 112b issues.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a membrane, a plurality of recesses, and specifics of the recesses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 9, filed 10/26/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see page 9, filed 10/26/22, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 

Applicant’s arguments, see page 9, filed 10/26/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejection of claims 11, 23, 28, and 29 has been withdrawn. 

Applicant’s arguments, see pages 10 and 11, filed 10/26/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martha (US Patent 4,545,497).

First, Applicant argues on pages 10 and 11 that Beasley is not a septum including a first portion having a first height and a projection and a second portion having a second height, the second height less than the first height, the first portion surrounding the second portion. 
In response, the examiner notes that a new rejection is applied to claim 11 (the independent claim). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798